[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS
                                                                        FILED
                                   FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                                    ________________________ ELEVENTH CIRCUIT
                                                                    JUNE 16, 2011
                                            No. 10-13857             JOHN LEY
                                        Non-Argument Calendar          CLERK
                                      ________________________

                                D.C. Docket No. 2:07-cv-00104-WCO

SARA CASTLE,

llllllllllllllllllllllllllllllllllllllll                                        Plaintiff,

                                               versus

APPALACHIAN TECHNICAL COLLEGE, JASPER GEORGIA,
In their individual and official capacities,
et al.,

llllllllllllllllllllllllllllllllllllllll                                   Defendants,

DR. MARTHA MARQUARDT, Dean of Health
Services, in their individual and official capacities,
JOAN THOMPSON, Vice President, in their
individual and official capacities,
DR. TRINA BOTELER, Executive Affairs Officer,
in their individual and official capacities,

llllllllllllllllllllllllllllllllllllllll                         Defendants-Appellees,

JAMES A. SATCHER, JR.,

llllllllllllllllllllllllllllllllllllllll                     Interested Party-Appellant.
                            ________________________

                     Appeal from the United States District Court
                        for the Northern District of Georgia
                           ________________________

                                   (June 16, 2011)

Before BARKETT, HULL and PRYOR, Circuit Judges.

PER CURIAM:

      James A. Satcher, a Georgia attorney, challenges sanctions imposed against

him for his conduct as counsel for Sara Castle in her lawsuit against several

administrators from Appalachian Technical College (“ATC”), alleging that she

was improperly suspended from the college’s nursing program. On appeal,

Satcher argues that the court erred by awarding sanctions for the filing of a

frivolous motion to compel because he withdrew it within the 21-day safe-harbor

period provided by Fed.R.Civ.P. 11, but he did not present this argument to the

district court. Satcher also argues, for the first time, that sanctions were not

appropriate for initially providing incorrect responses to requests for admissions

because the information sought was not of substantial importance. Lastly, Satcher

argues that the district court abused its discretion for imposing sanctions for his

failure to comply with the court’s local rules and order regarding the preparation

and filing of a pretrial order.


                                           2
      Generally, we review a district court’s decision to award sanctions for an

abuse of discretion. See Baker v. Alderman, 158 F.3d 516, 521 (11th Cir. 1998)

(Rule 11); Carlucci v. Piper Aircraft Corp., Inc., 775 F.2d 1440, 1447 (11th Cir.

1985) (Rule 37) (holding that the district court’s findings must be “fully supported

by the record”). When a party fails to raise an argument or issue below, however,

we generally deem the issue to be waived. See Four Seasons Hotels & Resorts,

B.V. v. Consorcio Barr, S.A., 377 F.3d 1164, 1168-69 (11th Cir. 2004).

Additionally, a party abandons an issue by not presenting it on appeal. Access

Now, Inc. v. Southwest Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004).

Moreover, we can affirm “on any ground that finds support in the record.” Lucas

v. Grainger, Inc., 257 F.3d 1249, 1256 (11th Cir. 2001).

      We give “great deference to a district court’s interpretation of its local

rules” and we will not “second-guess” the district court on such grounds. Clark v.

Hous. Auth. of Alma, 971 F.2d 723, 727-28 (11th Cir. 1992); see also Link v.

Wabash R.R. Co., 370 U.S. 626, 82 S.Ct. 1386, 1389, 8 L.Ed.2d 734 (1962)

(noting that district courts have “‘inherent power’ not governed by rule or statute

but by the control necessarily vested in courts to manage their own affairs so as to

achieve the orderly and expeditious disposition of cases”).

      The district court’s local rules provide:


                                          3
       The parties shall prepare and sign, in lieu of the Fed.R.Civ.P. 26(a)(3)
       disclosures, a proposed consolidated pretrial order to be filed with the
       clerk no later than thirty (30) days after the close of discovery, or
       entry of the court’s ruling on any pending motions for summary
       judgment, whichever is later. It shall be the responsibility of
       plaintiff’s counsel to contact defense counsel to arrange a date for
       the conference. If there are issues on which counsel for the parties
       cannot agree, the areas of disagreement must be shown in the
       proposed pretrial order.

N.D.Ga.L.R. 16.4(A) (emphasis added). Additionally, the failure to comply with

the court’s pretrial instructions may result in the imposition of sanctions, including

dismissal of the case or entry of a default judgment. N.D.Ga.L.R. 16.5. Moreover,

under the Federal Rules of Civil Procedure, “the court may issue any just orders

. . . if a party or its attorney . . . is substantially unprepared to participate . . . in the

pretrial conference; or [] fails to obey a scheduling order or other pretrial order.

appear at a scheduling or other pretrial conference.” Fed. R. Civ. P. 16(f)(1)(B),

(C). And under Fed. R. Civ. P.16(f)(2), “[i]nstead of or in addition to any other

sanction, the court must order the party, its attorney, or both to pay the reasonable

expenses-including attorney’s fees-incurred because of any noncompliance with

[Rule 16].”

       The record here shows that Satcher was ultimately sanctioned for: (i) filing

a frivolous motion to compel; (ii) offering no viable explanation for initially

denying the defendants’ request for admissions that were later admitted; and (iii)


                                              4
failing to submit a proposed consolidated pretrial order by the court’s deadline.

He did not argue, before the district court, that sanctions were not appropriate for

(1) the filing a frivolous motion to compel, as the safe-harbor provision under

Fed.R.Civ.P. 11(c)(2) precluded sanctions, or (2) the denied admissions, because

they were of no “substantial importance,” under Fed. R. Civ. P. 37(c).

Consequently, he waived these claims.1

       As to the preserved issue on appeal, which concerns Satcher’s failure to

timely submit a pretrial order, there is no dispute that the parties did not submit a

consolidated pretrial order by the court’s initial deadline. The evidence, including

Satcher’s own statements on the matter, support the district court’s finding that he

was responsible for the noncompliance and that he failed to contact defense

counsel to arrange a conference regarding the order. Given the “great deference”

that we afford to a district court’s interpretation of its local rules, and Satcher’s

clear failure to comply with a court order, the court did not abuse its discretion by

imposing sanctions for failing to timely submit the required order.

       AFFIRMED.

       1
         In any event, even if not waived, Satcher has abandoned any challenge to the district court’s
other reasons for imposing sanctions against him for the filing of a frivolous motion to compel,
including his failure to confer with counsel, under Fed.R.Civ.P. 37(a)(1), and filing the motion
without substantial justification, under Fed.R.Civ.P. 26(g), because he raises no arguments in this
respect. Similarly, even if Satcher did not waive his “substantial importance” claim regarding the
propriety of sanctions under Rule 37(c), the court did not abuse its discretion by sanctioning him for
refusing to correct responses to requests for admissions, despite admitting the substance of those
admissions at a different point.

                                                  5